UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6540


CHETANAND KUMAR SEWRAZ,

                  Plaintiff - Appellant,

             v.

DAVID LONG, JR.; MICHAEL MORCHOWER; ETHICAL INVESTIGATIONS;
ASSET PRESERVATION; ROBERT H. CARTER; DELORES W. CARTER;
PEARSON HYUNDAI; N.E. LEWIS; MICHAEL KESSLER; UNKNOWN
EMPLOYEES OF PEARSON HYUNDAI,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cv-00100-RLW)


Submitted:    September 1, 2009           Decided:      September 16, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Chetanand Kumar Sewraz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Chetanand Kumar Sewraz seeks to appeal the district

court’s order dismissing his complaint under Fed. R. Civ. P.

8(a).     The notice of appeal was received in the district court

after    expiration      of   the   appeal      period.        Because   Sewraz   is

incarcerated, the notice is considered filed as of the date it

was properly delivered to prison officials for mailing to the

court.     Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266

(1988).        The record does not reveal when Sewraz gave the notice

of   appeal     to   prison   officials       for   mailing.      Accordingly,    we

remand the case for the limited purpose of allowing the district

court     to    obtain   this   information         from   the   parties   and    to

determine whether the filing was timely under Rule 4(c)(1) and

Houston v. Lack.          The record, as supplemented, will then be

returned to this court for further consideration.

                                                                           REMANDED




                                          2